PER CURIAM
Claimant seeks judicial review of a Workers’ Compensation Board order that affirmed the order of the referee upholding employer’s denial of her occupational disease claim. We affirm.
Claimant asks us to remand the case to allow her to supplement the record with her testimony. Because, through her counsel, she agreed to submit the matter to the referee without presenting any testimony, we decline her request.
The petition for judicial review was filed on August 10,1987, after the effective date of Oregon Laws 1987, chapter 885, and the scope of our review, therefore, is as provided in ORS 183.482(7) and (8). Armstrong v. Asten-Hill Company, 90 Or App 200, 752 P2d 312 (1988). The opinion and order of the referee, which the Board approved without opinion, is adequate under the standards of review in ORS 656.298. Armstrong v. Asten-Hill Company, supra; see also Younger v. City of Portland, 305 Or 346, 752 P2d 262 (1988).
Affirmed.